United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1686
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
German Martinez-Guido,                  *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: August 21, 2002
                              Filed: August 23, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       After a jury trial, German Martinez-Guido was convicted of conspiring to
distribute 500 grams or more of a mixture or substance containing methamphetamine,
in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846, and possessing with intent to
distribute 500 grams or more of a mixture or substance containing methamphetamine,
in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. The district court1 sentenced
Martinez-Guido to 188 months imprisonment and 5 years supervised release on each
count, to be served concurrently. On appeal, counsel has moved to withdraw and

      1
      The HONORABLE ROBERT W. PRATT, United States District Judge for the
Southern District of Iowa.
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district
court erred in applying a 2-level role-in-the-offense enhancement. In his pro se
supplemental brief, Martinez-Guido argues that he received ineffective assistance of
counsel; that the court and defense counsel violated Federal Rule of Criminal
Procedure 11(c); that, although Congress made methamphetamine a Schedule III
controlled substance with a maximum sentence of 5 years imprisonment, the Attorney
General changed it to a Schedule II controlled substance, in violation of the
separation of powers; and that his sentence violates Apprendi v. New Jersey, 530 U.S.
466 (2000).

       We reject these arguments seriatim. The district court did not clearly err in
imposing the 2-level role enhancement based on the evidence that Martinez-Guido
directed at least one other person, see United States v. Van Chase, 137 F.3d 579, 583-
84 (8th Cir. 1998); the ineffective-assistance claims are not properly before us, see
United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995); Rule 11 is not applicable
because Martinez-Guido pleaded not guilty and went to trial, see Fed. R. Crim. P.
11(c); the separation-of-powers argument was not raised below and thus we do not
address it except to say that we find no plain error, see United States v. Kempis-
Bonola, 287 F.3d 699, 701 (8th Cir. 2002) (standard of review), petition for cert.
filed, No. 02-5415 (July 15, 2002); and there was no Apprendi violation.

      Following our independent review, see Penson v. Ohio, 488 U.S. 75, 80 (1988),
we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw,
and we affirm.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-